284 S.W.3d 782 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Robert John GNADE, Defendant/Appellant.
No. ED 91616.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
John W. Grantham, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered on a jury verdict of sexual assault, in violation of section 566.040 RSMo (2000), and felonious restraint, in violation of section 565120 RSMo (2000). The trial court sentenced defendant to five years imprisonment on each count, to run consecutively. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).